DETAILED ACTION

Election/Restrictions

Claims 1-5, 8-11, 13-21, 23-25, 28-35, 37-42, 46, 47, 48, and 49 are allowable. The restriction requirement between Species A (claim 6) and Species B (claim 7), and the restriction requirement between Species A1 (claim 26) and Species B1 (claim 27) as set forth in the Office action mailed on April 18, 2019 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of April 18, 2019 is partially withdrawn.  Claim 6, directed to the styrene butadiene block copolymer comprising an SBBS polymer is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claim 27, directed to the plasticizer comprising less than about 1 % by weight of plasticizer is withdrawn from consideration because it does not require all the limitations of an allowable claim. In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Mutua Mattu on November 16, 2021.

The application has been amended as follows: 

Claim 1:

At line 7, after the recitation “water white hydrocarbon resin”, insert - - and a plasticizer that is not an oil plasticizer, wherein the plasticizer content is within a range of about 15% to about 25% by weight,- -

At line 6, delete the recitation “and” before “alpha-olefin;”.

Claim 6: 
At lines 1-2, replace the recitation “wherein the styrene butadiene block copolymer comprises an” with - - wherein the partially hydrogenated styrene butadiene block copolymer is a - - . 

Claim 22: cancel

Claims 23-25: 
At line 1, replace “claim 22” with - - claim 1 - -. 

Claim 27: cancel 

Claim 28: 
At line 1, replace “claim 22” with - - claim 1 - -.

Claim 46:
At lines 2-4, replace the recitation “at least one of a fully hydrogenated styrene butadiene block copolymer, a partially hydrogenated styrene butadiene block copolymer, and/or combinations thereof” with - - at least one of a of a fully hydrogenated styrene butadiene block copolymer and a partially hydrogenated styrene butadiene block copolymer - -. 


Claim 47:
At line 5, after the recitation “a plasticizer that is not an oil plasticizer,”, insert - -  wherein the plasticizer content is within a range of about 15% to about 25% by weight, - -.

Claims 50-52: cancel 



Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: claims 1-6, 8-11, 13-21, 23-25, 28-35, 37-42, and 46-49 are allowed. 

With respect to independent claims 1, 46, and 47, the closest prior art is Wang et al. (US 20140335299 A1) and Alper et al. (US 20110021103 A1). 

Wang discloses a hot melt processable pressure sensitive adhesive (PSA) (hot melt adhesive) (abstract and 0001).  The adhesive of Wang comprises at least one olefinic block copolymer, at least one elastomeric polymer, and at least one tackifying resin (0008).   Wang further discloses that the olefinic block copolymers materials, as a class, tend to have relative high storage plateau moduli as compared to, for example, styrene-isoprene-styrene block copolymers that have found much use a pressure plasticizers, but the addition of high levels of such additives can adversely affect the pressure sensitive adhesive properties such as causing shocky peel and decrease in cohesive strength of the PSA (0025).  Wang further discloses that optionally, low levels of plasticizers (e.g. less than about 10 parts by weight) may be added to the composition blend (0051).   Accordingly, while Wang suggests use of plasticizers, the amount of plasticizer according to Wang is low levels (less than 10 parts by weight). 

As to claims 1 and 47, Wang further discloses styrene based block copolymer such as Kraton G1657 (styrene butadiene block copolymer) (0032).  It is submitted that Kraton G1657 is partially hydrogenated styrene block copolymer as evidence by Patel et al. (US 20020147273 A1) (see footnote under Table 3 next to **).  

As to claims 1, 46, and 47, the difference between the claimed invention and the prior art of Wang is that Wang does not teach or suggest the plasticizer content is within a range of about 15% to about 25% by weight, the hot melt adhesive is transparent, and the Tg of the hot melt adhesive.

Alper discloses a hot melt adhesive comprising an olefinic block copolymer (0001).  Alper further discloses adhesive containing a commercially available plasticizer such as Indopol H100 (polybutene) (0130).  Moreover, Alper discloses that the hot melt 

Alper discloses the amount of plasticizer overlapping with the claimed range of about 15% to about 25% by weight.  However, in view of the disclosure of Wang at 0025 and 0051 as set forth previously, one of ordinary skill in the art would not be motivated to include the plasticizer in the amount as claimed in the adhesive of Wang.  Moreover, Alper does not teach or suggest whether the hot melt adhesive is transparent and the Tg of the hot melt adhesive as claimed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed on March 5, 2021 after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action 

Support for examiner’s amendment to claims 1, 6, and 47 can be found in paragraphs 0032 (“these are partially hydrogenated SBBS polymers”), 0050, 0056 of US Patent Application Publication No. 20170292048 A1 of the present application, and original claims 22 and 26. 

In view of applicant’s amendment to claim 15, the 35 USC 112(b) rejection of this claim is withdrawn. 

In view of the examiner’s reasons for allowance, the 35 USC 103 rejection of claims 1-5, 8-11, 13-22, 29, 32-35, 37-42, 48, and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 20140335299 A1) and as evidence by Sasaki et al. (US 6187449 B1) is withdrawn. Moreover, in view of the examiner’s reasons for allowance, the 35 USC 103 rejection of claims 46, 47, and 52 as being unpatentable over Wang et al. (US 20140335299 A1) in view of Alper et al. (US 20110021103 A1) and as evidence by Sasaki et al. (US 6187449 B1) and Istvan Benedek et al., “Pressure-Sensitive Adhesives Technology” is withdrawn. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANISH P DESAI whose telephone number is (571)272-6467.  The examiner can normally be reached on Mon-Fri 8:00 am ET to 4:30 PM ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ANISH P DESAI/
Anish Desai           Primary Examiner, Art Unit 1788
November 17, 2021